DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 12/14/2021 has been received and entered.  By the amendment, claims 1-8 and newly added 9-10 are now pending in the application.
Applicant’s arguments filed 12/14/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as following:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nobeoka et al., US 2011/0102726, in view of Applicant’s submitted prior art, Wang, CN 104869749.
Regarding claim 1, Nobeoka et al. disclose a display device 10 (figs 3A-3B) comprising: 
. a display panel 11 comprising a substrate 15
. a bottom plate 21 provided on a back side of the substrate
. a flexible wiring board 20, one end of which is connected to a top surface of the substrate, curved along the outer surface of the case and fixed to a side surface of the substrate and the outer surface of the case, wherein the flexible wiring board 20 is fixed to an outer surface of the case bottom plate 21 with an adhesive 33.
Nobeoka et al., however, do not disclose the flexible wiring board 20 fixed to the side surface of the substrate with an adhesive.  Wang does disclose an adhesive 65 can be filled between a flexible wiring board 61 and a side of a display panel 40 (see fig. 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an adhesive in a spacer between the Nobeoka et al. flexible wiring board and the side surface of the substrate and the outer surface of the bottom plate, as shown by Wang, in order to maintain a bending degree of a wiring board as well as integrate a wiring board to a display panel with a case to form a completed display panel (see Background Technology).
Re claims 2-3, although Nobeoka et al do not explicitly disclose a wiring board structure, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ the Nobeoka et al. flexible board including a resin base layer, a conductive layer and a protective layer, since it is a well-known practice in a display art to form and protect a wiring board in a display panel.
Re claims 4-6, the modification to Nobeoka et al. would result the bottom plate 21 comprises a side plate standing on the bottom plate and attached to the display panel 11, outer surfaces of the bottom plate and the side plate constitute the outer surface of the case and the adhesive would filled to a region including a corner between the bottom plate and the side plate as well as cover over a full length of the flexible wiring board in a width direction thereof  (see Nobeoka et al. fig. 3B and Wand’s glue 65).
Re claim 7, Nobeoka et al. further disclose a backlight device comprising the case 23, a light guide 24 and a light source unit 29, and wherein the light source unit comprises a wiring board 30 including a connection end and a light source mounted on the wiring board and opposing the light guide, and the connection end extends outwards from the case (see fig. 3B).
Re claim 8, the modification to Nobeoka et al. would result the connection end extends between the flexible wiring board and the outer surface of the case, and is embedded inside the adhesive (see fig. 3B).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nobeoka et al., US 2011/0102726, in view of Applicant’s submitted prior art, Wang, CN 104869749, further in view of Mizuno, US 6,398,560.
Re claim 9, the modification to the Nobeoka et al. device does not disclose a driver IC  mounted at a portion on the flexible wiring board that facing the outer surface of the bottom plate via the driver IC, wherein a thickness of adhesive at the bottom plate is smaller than a thickness of the driver IC.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to rearrange the driver IC mounting at a portion that facing the outer surface of the bottom plate via a driver IC, as evidence from Mizuno’s figure 9, since it has been held that rearranging parts of an invention involves only routine skill in the art, so as a thickness of adhesive at the bottom plate (e.g., Nobeoka et al. fixing member 33 thickness) would be smaller than a thickness of the Mizuno’s driver IC 10.
Re claim 10, the modification to the Nobeoka et al. device does not disclose a driver IC  mounted at a portion on the flexible wiring board that facing the outer surface of the bottom plate via the driver IC, wherein the driver IC facing the light guide via the bottom plate, wherein an end of the adhesive on the outer surface of the bottom plate is facing the light source unit.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to rearrange the driver IC mounting at a portion that facing the outer surface of the bottom plate via a driver IC, as evidence from Mizuno’s figure 9, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In addition, the modification to Nobeoka et al. would result the driver IC (Mizuno’s IC 10) facing the Nobeoka et al. light guide 24  via the bottom plate 21, wherein an end of the adhesive 33 on the outer surface of the bottom plate 21 is facing the light source unit 29 (see Nobeoka et al., fig. 3B).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-8 of the U.S. Patent No. 10,852,595. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and the patent disclose a same display device having a flexible wiring board fixed to the side surface of the substrate and the outer surface of the case with an adhesive as claimed.
It is noted that the double patenting rejection stand as Applicant’s response that the rejection will be addressed at a later stage.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871